Order, Supreme Court, New York County (Louis York, J.), entered May 21, 1996, which, insofar as appealable, denied plaintiffs motion to renew a prior order dismissing the petition, unanimously affirmed, with costs.
Renewal is unwarranted for failure to show a valid excuse for not having submitted the new material on the original motion (Foley v Roche, 68 AD2d 558, 568). In any event, we would find that the new material would not have warranted a departure from the court’s initial determination. We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.